DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument that Pop does not teach to include each layer of the multi-layered material including the top surface layer, the examiner respectfully disagrees. The examiner respectfully submits that Pop teaches forming a core sample of material from the borehole bottom that includes the top surface of the bottom of the borehole. To further illustrate this point, the examiner respectfully submits that Wada describes forming a core sample that would include the top surface. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 17, 22, 27, 29, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Pop et al. (U.S. Pat. No. 9,530,527) (hereafter Pop) in view of Wada et al. (U.S. Pat. No. 7,124,841) (hereafter Wada)
Regarding claim 1, Pop teaches a method of sampling a multi-layered material (i.e., fuel rod 14 having a first layer 10 of fluffy CRUD, a second layer of tenacious CRUD, a third layer of zirconium oxide layer 16) (see Fig. 2) having a top surface (i.e., first layer 10) (see Fig. 2) and a metallic or ceramic base (i.e., zirconium oxide layer 16) (see Fig. 2) comprising: 
penetrating a top surface of the material with a micro-cutting tool (i.e., scraping device 8) (see Fig. 3); 
wherein the multi-layered material is a portion of a nuclear cladding tube (i.e., the method for obtaining a sample of the material includes removing the CRUD layers from the outer surface of the nuclear fuel cladding by brushing or scraping, wherein the CRUD is a non-homogeneous material that can attach to the outer surface of the nuclear rod cladding and can highly affect the fuel rod corrosion locally by chemically favoring the corrosion process. Thus, the removed layer 12 would include some amount of nuclear rod cladding due to corrosion) (see Column 1, lines 14-49);
define a micro-sample of the multi-layered material (i.e., the highest tool pressure setting is applied to tool 2 assure blade surface 19 of blade 18 is in full contact with selected surface 20 of fuel rod 14 to get a second sample, the second sample being of second layer 12 of tenacious CRUD, with possibly zirconium oxide layer 16) (see Column 3, line 48, to Column 4, line 47); 
removing the micro-sample (i.e., the collection of second layer 12 of tenacious CRUB then gets individually analyzed) (see Column 3, line 48, to Column 4, line 47); but does not explicitly teach penetrating a top surface layer of the material with a micro-cutting tool to a predetermined depth sufficient to include each layer of the multi-layered material including the top surface layer and a portion of the base, without cutting through the full depth of the base, 
under-cutting from the depth of penetration through the base to define a micro-sample of the multi-layered material; and, removing the micro-sample with each layer of the multi-layered material intact.  
Regarding the removal of the material, Wada teaches penetrating a top surface layer of the material to a predetermined depth sufficient to include each layer of the multi-layered material including the top surface layer (i.e., sea floor 15) (see Fig. 4) and a portion of the base, without cutting through the full depth of the base (i.e., the drill bit 30 is rotated through the drill pipe 21 whereby the crust 16 is drilled from the seafloor 15) (see Fig. 4); under-cutting from the depth of penetration through the base to define a sample of the multi-layered material (i.e., columnar crustal core portion 371 formed by drilling) (see Fig. 4); and, removing the sample with each layer of the multi-layered material intact (i.e., outer peripheral surface of the columnar crustal core portion 371 formed by rotation of the cutter elements 31 of the drill bit 30 and using flow-able coating material 47 may retain various properties of the crustal core sample taken in a state having been present in the crust or state right after drilled) (see Column 15, lines 54-62). The drill bit assembly as taught by Wada may not necessarily be in the same field of technology as that of Pop’s device. However, one having ordinary skill in the art would be motivated to produce a microscale design of the core drill bit and implement the micro drill bit to obtain and collect smaller micro-sized samples in various sampling operations. In view of the teaching of Wada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a core drill bit in order to efficiently and safely extract and store the sample from site.
Regarding claims 2 and 3, Pop as modified by Wada as disclosed above does not directly or explicitly teach that the depth of penetration is no greater than 2 mm (claim 2); or  that the depth of penetration is no greater than 200 microns (claim 3). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the depth of penetration to be no greater than 2 mm or 2 µm. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)).
Regarding claim 4, Pop teaches penetrating the top surface comprises making a first cut at a first angle relative to the plane of the top surface and making a second cut at a second angle relative to the plane of the top surface (see Fig. 2 and 3). 
Regarding claims 5-7, Pop as modified by Wada as disclosed above does not directly or explicitly teach that the micro-cutting tool is a coring end mill and the first and second cuts are performed simultaneously (claim 5); the first and second angles are right angles (claim 6); wherein the surface is flat and the first and second angles are supplemental angles relative to the surface (claim 7). However, Wada teaches that the cutting tool is a coring end mill and the first and second cuts are performed simultaneously (claim 5); the first and second angles are right angles (claim 6); wherein the surface is flat and the first and second angles are supplemental angles relative to the surface (claim 7) (see Fig. 4-12). The drill bit assembly as taught by Wada may not necessarily be in the same field of technology as that of Pop’s device. However, one having ordinary skill in the art would be motivated to produce a microscale design of the core drill bit and implement the micro drill bit to obtain and collect smaller micro-sized samples in various sampling operations. In view of the teaching of Wada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a core drill bit in order to efficiently and safely extract and store the sample from site.
Regarding claims 10, 22, 25, Pop as modified by Wada as disclosed above does not directly or explicitly teach that the top surface is curved and the penetrating and under-cutting are performed simultaneously through an arc of the curve (claim 10); wherein the top surface is convex (claim 22); wherein the top surface is concave (claim 25). However, it would have been obvious to one having ordinary skill in the art that the shape of the cut sample depends on the state of the sample and the way the sample was removed. Furthermore, it has been held that insignificant changes to shape which do not contain any critical design requirements are a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)).
Regarding claim 17, Pop as modified by Wada as disclosed above does not directly or explicitly teach that the micro-cutting tool comprises an end mill. However, Wada teaches drill bit 30 (see Fig. 4). The drill bit assembly as taught by Wada may not necessarily be in the same field of technology as that of Pop’s device. However, one having ordinary skill in the art would be motivated to produce a microscale design of the core drill bit and implement the micro drill bit to obtain and collect smaller micro-sized samples in various sampling operations. In view of the teaching of Wada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a core drill bit in order to efficiently and safely extract and store the sample from site.  
Regarding claim 27, Pop teaches a micro-sampler comprising: 
a cutting tool calibrated to cut to a depth less than half the thickness of a multi-layered material (i.e., fuel rod 14 having a first layer 10 of fluffy CRUD, a second layer of tenacious CRUD, a third layer of zirconium oxide layer 16) (see Fig. 2), the material having a top surface (i.e., first layer 10) (see Fig. 2) and a base made of a metallic or ceramic material (i.e., zirconium oxide layer 16) (see Fig. 2), 
wherein the multi-layered material is a portion of a nuclear cladding tube (i.e., the method for obtaining a sample of the material includes removing the CRUD layers from the outer surface of the nuclear fuel cladding by brushing or scraping, wherein the CRUD is a non-homogeneous material that can attach to the outer surface of the nuclear rod cladding and can highly affect the fuel rod corrosion locally by chemically favoring the corrosion process. Thus, the removed layer 12 would include some amount of nuclear rod cladding due to corrosion) (see Column 1, lines 14-49); but does not explicitly teach  
a container for removing and storing a micro-sample cut from the material with each layer of the multi-layered material including the top surface and a portion of the base intact. 
Regarding the removal of the material, Wada teaches a cutting tool calibrated to cut to a depth less than half the thickness of a layered material base (i.e., crust 16) (see Fig. 4); and a container for removing and storing a sample cut from the material with each layer of the multi-layered material including the top surface (i.e., sea floor 15) (see Fig. 4) and a portion of the base intact (i.e., the drill bit 30 is rotated through the drill pipe 21 whereby the crust 16 is drilled from the seafloor 15) (see Fig. 4); under-cutting from the depth of penetration through the base to define a sample of the multi-layered material (i.e., columnar crustal core portion 371 formed by drilling) (see Fig. 4); and, removing the sample with each layer of the multi-layered material intact (i.e., outer peripheral surface of the columnar crustal core portion 371 formed by rotation of the cutter elements 31 of the drill bit 30 and using flow-able coating material 47 may retain various properties of the crustal core sample taken in a state having been present in the crust or state right after drilled) (see Column 15, lines 54-62). The drill bit assembly as taught by Wada may not necessarily be in the same field of technology as that of Pop’s device. However, one having ordinary skill in the art would be motivated to produce a microscale design of the core drill bit and implement the micro drill bit to obtain and collect smaller micro-sized samples in various sampling operations. In view of the teaching of Wada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a core drill bit in order to efficiently and safely extract and store the sample from site.
Regarding claim 29, Pop as modified by Wada as disclosed above does not directly or explicitly teach that the cutting tool is selected from the group consisting of a micro-diamond wire saw, a micro-focus laser, a fluted core drill, an end mill, a wire electrical discharge machine, and combinations thereof. However, Wada teaches drill bit 30 comprising cutter elements 31, wherein the columnar crustal core portion 371 is formed by the rotation of the cutter elements 31 of the drill bit 30 (see Fig. 4). In view of the teaching of Wada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a core drill in order to extract a sample core without breaking
Regarding claims 36 and 37, Pop as modified by Wada as disclosed above does not directly or explicitly teach that the cutting tool calibrated to cut to a depth up to 2 mm (claim 36); or that the cutting tool calibrated to cut to a depth less than or equal to 200 microns (claim 37). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have calibrated the cutting tool to cut at a depth no greater than 2 mm or 2 µm. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)). 
Claims 8-9 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pop et al. (U.S. Pat. No. 9,530,527) (hereafter Pop) in view of Wada et al. (U.S. Pat. No. 7,124,841) (hereafter Wada) and in further view of Kumar (U.S. Pat. No. 8,739,899) (hereafter Kumar)
Regarding claims 8 and 9, Pop as modified by Wada as disclosed above does not directly or explicitly teach the step of removing the micro-sample comprises drawing the plug into a container and sealing the container (claim 8); wherein the micro-sample is drawn into the container by suction (claim 9). However, Kumar teaches the step of removing the micro-sample comprises drawing the plug into a container and sealing the container (i.e., drill bit assembly 50 may include a recessed section or chamber 215 configured to store core sample 220. Within chamber 215 drill bit assembly 50 may include one or more seals 240 to hold core sample 220 and isolate the core sample 220 within the chamber 215) (see Column 5, lines 5-57) (claim 8); wherein the micro-sample is drawn into the container by suction (i.e., pressurized tube 270 may be configured to apply pressure on the cure sample 220) (see Column 5, lines 5-57) (claim 9). The drill bit assembly as taught by Wada may not necessarily be in the same field of technology as that of Pop’s device. However, one having ordinary skill in the art would be motivated to produce a microscale design of the core drill bit and implement the micro drill bit to obtain and collect smaller micro-sized samples in various sampling operations. In view of the teaching of Wada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a core drill bit in order to efficiently and safely extract and store the sample from site.
Regarding claim 28, Pop as modified by Wada as disclosed above does not directly or explicitly teach the details of the container. However Kumar teaches that the container comprises: a chamber (i.e., chamber 15) (see Fig. 3); a filter separating the chamber into first and second sections (i.e., seals 240) (see Fig. 3); an inlet channel having one end opening into the first section of the chamber (see Fig. 2) and a second open end for operative connection to a site of interest to be removed by the cutting tool (i.e., at retractable cutters 280) (see Fig. 3); and, a vacuum port fluidly connected on one end to the second section of the chamber and another end fluidly connected to a vacuum source (i.e., pressurized tube 270 may be configured to apply pressure on the cure sample 220) (see Column 5, lines 5-57). The drill bit assembly as taught by Kumar may not necessarily be in the same field of technology as that of Pop’s device. However, one having ordinary skill in the art would be motivated to microscale the core drill bit design and implement the micro drill bit to obtain and collect smaller micro-sized samples in various sampling operations. In view of the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a micro core drill bit in order to efficiently and safely extract and store the micro sample from site.


Allowable Subject Matter
Claim 18-21 and 34-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a method of sampling a multi-layered material and a micro-sampler comprising an end mill having a major shank, a minor shank, wherein the major shank having a diameter larger than the diameter of the minor shank, the shanks together defining a central bore, and at least one cutter positioned at a bottom end of the minor shank.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 18-21 and 34-35, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tran M. Tran/Examiner, Art Unit 2855